DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 01/31/2019, 04/02/2021 and 07/26/2021 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25, 27, 29, 30, 35, 38,  39, 40, 41 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Claim 25 recites a method of analysing energy/utility usage, the method comprising: receiving data describing energy/utility usage derived from an energy/utility monitor, and analysing the data describing energy/utility usage to generate data representing an energy/utility usage behavioural classification model, wherein the model includes at least one classification and is useable for determining whether data describing further energy/utility usage fits into a said classification.
Claim 43 recites a computing device configured to: receive data describing energy/utility usage derived from an energy/utility monitor, and analyse the data describing energy/utility usage to generate data representing an energy/utility usage behavioural classification model, wherein the model includes at least one classification and is useable for determining whether data describing further energy/utility usage fits into a said classification.
and thus grouped as Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations. 

These judicial exceptions are not integrated into a practical application because the additional elements, the data gathering step, (claim 25) “receiving data describing energy/utility usage derived from an energy/utility monitor” (claim 43) “receive data describing energy/utility usage derived from an energy/utility monitor” are mere data gathering that do not add a meaningful limitation to the method as they are insignificant extra-solution activity. Furthermore, the additional elements (claim 43) “a computing device” is recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than using a computer as a tool to perform an abstract idea. All of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the data gathering steps are mere data collect steps which fall under insignificant extra solution activity and deemed insufficient to qualify as “significantly more” - see MPEP 2106.05(g). The additional element of the computing device is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea and deemed insufficient to qualify as “significantly more” see MPEP 2106.05(f). 
Dependent claims 26-42 and 44 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not directed to an abstract idea as they are directed mathematical concepts and/or mental processes and do not add significantly more to the abstract idea.


Claim 42 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory matter. 
The claim is drawn to a “computer readable medium”. The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 25-44 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Berges Gonzalez et al. [US Patent Application Publication 2012/0290230 A1; hereinafter “Gonzalez”].
Regarding claim 25, Gonzalez teaches a method of analysing energy/utility usage, the method comprising: 
(acquiring signal indicative of power consumption – 0085, 0086) derived from an energy/utility monitor (power sensor – Figure 3B, 0083), and 
analysing the data describing energy/utility usage to generate data representing an energy/utility usage behavioural classification model (selecting one of the plurality of models as a model for the transient – 0094, 0095), 
wherein the model includes at least one classification (classifiers – 0243, 0244) and is useable for determining whether data describing further energy/utility usage fits into a said classification (classifying the transient based on the feature – 0089) .

Regarding claim 26, Gonzalez teaches said classification specifies an energy/utility usage behaviour pattern indicating when/how an energy/utility user typically uses a certain amount of energy/utility (patterns in the behavioral use of the devices - 0137).

Regarding claim 27, Gonzalez teaches the step of analysing the data describing energy/utility usage to generate data representing an energy/utility usage behavioural classification model comprises: identifying (11) at least one energy/utility usage signature of at least respective one energy/utility-consuming device within the data describing energy/utility usage (known signatures - 0089) (electrical signature, or fingerprint – 0167) (appliance signatures - 0223).

(0243).

Regarding claim 29, Gonzalez teaches the step of analysing the data describing energy/utility usage to generate data representing an energy/utility usage behavioural classification model comprises: analysing the data describing energy/utility usage to identify a behaviour pattern (26) indicating a typical time of day and/or day of week when an energy/utility user uses a said energy/utility-consuming device (patterns in the behavioral use of the devices - 0137).

Regarding claim 30, Gonzalez teaches the step of analysing the data describing energy/utility usage to generate data representing an energy/utility usage behavioural classification model comprises: analysing the data describing energy/utility usage to identify a behaviour pattern (26) comprising a sequence indicating use of a first said energy/utility-consuming device followed (or preceded) by use of a second said energy/utility-consuming device (0250).

Regarding claim 31, Gonzalez teaches said sequence specifies a time of day of usage of a said energy/utility-consuming device; a day of week of usage of a said energy/utility- consuming device, and/or a usage combination/sequence of particular ones of the energy/utility- consuming devices over a time period (0250).

(sliding windows – 0208, 0209, 0225, 0246).

Regarding claim 33, Gonzalez teaches the model comprises at least one device classifier model representing a said energy/utility-consuming device and at least one behaviour classifier model representing a behaviour/usage pattern of a said energy/utility-consuming device by an energy/utility user, and the method further comprises: identifying a correlation between usage of a said energy/utility-consuming device represented by data describing further energy/utility usage associated with the energy/utility user and the behaviour/usage pattern of the energy/utility-consuming device by the energy/utility user as represented by the behaviour classifier model (0243 -0245).

Regarding claim 34, Gonzalez teaches said device classifier model is created by using the data describing energy/utility usage as training data for a Machine Learning algorithm, wherein the method uses only a portion of the data describing energy/utility usage following an initial detection/start-up period as the training data to identify a particular said energy-utility-consuming device (0243 – 0247).

(alerts sent - 0044).

Regarding claim 36, Gonzalez teaches generating an alert to another user of the system if the check-in procedure is not performed by the energy/utility user, and further comprising checking if the check-in procedure is fulfilled or cancelled, and if the check- in request is fulfilled or cancelled then the method further comprises using the data describing the further energy/utility usage that resulted in the check-in procedure being requested to update the behavioural classification model (alerts sent - 0044).

Regarding claim 37, Gonzalez teaches at least the step of analysing the data describing energy/utility usage to generate data representing an energy/utility usage behavioural classification model is performed by a web service, and wherein the web service communicates with one or more external computing device/service using a Representational State Transfer, REST, API (web interface - 0134).

(0072); receiving (306) signals from the energy/utility monitor at the consumer access device (0074); generating (308) the data describing energy/utility usage at the consumer access device based on the received signals (0085), and transferring (310, 312) the data describing energy/utility usage (sent to one or more computers, via the network - 0080) to a remote computing device for the step of analysing (remote user interface - 0032) (remote device within building – 0139).

Regarding claim 39, Gonzalez teaches the energy/utility monitor communicates with the consumer access device over a Home Area Network (0079, 0135) and the energy/utility monitor comprises a smart meter (106) (smart meter – 0045, 0282), further comprising receiving data describing energy/utility usage from at least one further energy/utility monitor (1802A, 1802C) (acquiring signal indicative of power consumption – 0085, 0086), and analysing the data describing energy/utility usage received from the at least one further energy/utility monitor to generate the data representing the energy/utility usage behavioural classification model (selecting one of the plurality of models as a model for the transient – 0094, 0095).

Regarding claim 40, Gonzalez teaches the energy/utility monitor (1802B) and the at least one further energy/utility monitor (1802A, 1802C) are of different types (smart meter – 0045, 0282).

(smart meter – 0045, 0282), and the at least one further energy/utility monitor (1802A, 1802C) comprise a gas smart meter and/or water smart meter (0074).

Regarding claim 42, Gonzalez teaches a computer readable medium storing a computer program to operate a method according to claim 25 (0069, 0071).

Regarding claim 43, Gonzalez teaches a computing device (108) configured to (0069): receive data describing energy/utility usage (acquiring signal indicative of power consumption – 0085, 0086) derived from an energy/utility monitor (power sensor – Figure 3B, 0083), and analyse the data describing energy/utility usage to generate data representing an energy/utility usage behavioural classification model (selecting one of the plurality of models as a model for the transient – 0094, 0095), wherein the model includes at least one classification (classifiers – 0243, 0244) and is useable for determining whether data describing further energy/utility usage fits into a said classification (classifying the transient based on the feature – 0089).

Regarding claim 44, Gonzalez teaches a consumer access device (106) configured to communicate with an energy/utility monitor (104) and transfer data describing energy/utility usage derived from the energy/utility monitor to a computing device (108) according to claim 43 (sent to one or more computers, via the network - 0080) (remote user interface - 0032) (remote device within building – 0139)..

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HAGHIGHAT-KASHANI et al. (US Patent Application Publication 2014/0336960 A1) discloses a method and system for forecasting power requirements using granular metrics;
Haghighat-Kashani et al. (US Patent Application Publication 2015/0012147 A1) discloses a system and method of compiling and organizing power consumption data and converting such data into one or more user actionable formats.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862